[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant, Richard Robinson, appeals the judgment of the Hamilton County Municipal Court convicting him of disregarding a traffic signal in violation of Norwood Codified Ordinance 313.01, a minor misdemeanor. In his first assignment of error, Robinson argues that the trial court erred in overruling his motion for a continuance so that he could obtain a bill of particulars. In his second assignment of error, he argues that the trial court erred in overruling his motion for a continuance so that he could seek the advice of counsel.
We find no merit in the assignments. The transcript of the trial has not been made a part of the record on appeal in accordance with App.R. 9.1 Therefore, the record does not demonstrate that Robinson requested a continuance or that the trial court overruled a request. Because the record does not reflect the errors that Robinson assigns, we overrule both assignments of error.
The judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Gorman, P.J., Hildebrandt and Painter, JJ.
1 The record also does not contain a motion for a bill of particulars.